Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/23/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Dongjun (US 20200334233 A1) in view of Zhong; Victor (US 20200301925 A1).

Regarding independent claim 1, Lee; Dongjun (US 20200334233 A1) teaches, a method for outputting a structured query sentence, comprising: acquiring a to-be-converted natural language sentence (Paragraph [0015] The example embodiments are directed to a system that can translate a natural language input into a structured query language (SQL) command (i.e., translating the acquired natural language sentence), also referred to herein as text-to-SQL generation); 
inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence (Paragraphs [0015], [0016] the system can generate SQL queries of unobserved templates based on a single example without additional training. The system comprises an architecture (i.e., The architecture is a combination of a template-based model (search network and matching network) and a sequence-to-sequence-based model (pointer network) as explained in [0016]) that uses a combination of deep learning neural networks. For example, a first deep learning neural network may operate on a larger set of SQL templates and reduce the set into a smaller subset. A second deep learning neural network may select one of the SQL templates from the smaller subset that most closely matches the natural language input. A pointer network/ sequence-to-sequence-based model may fill-in slots of the SQL template with content from the natural language input to create an appropriate SQL query (i.e., inputting the natural query language sentence/value into a pre-trained sequence to sequence model/ pointer network to obtain the translated SQL query which has the action sequence such as SELECT, FROM, WHERE, and so on )); 
generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence.
Zhong; Victor (US 20200301925 A1) teaches, generating a directed acyclic graph according to the action sequence (Paragraph [0031] The natural language to database query translator 140 generates different components of the database query using different neural networks (Examiner interprets “generating a directed acyclic graph” as “generating different components of the database query”). In an embodiment, the natural language to database query translator 140 uses a different neural network to generate the components of a database query including the select columns, an aggregation operator, and a where clause (i.e., generating a directed acyclic graph according to the action sequence. Examiner interprets action sequence as SELECT, FROM, WHERE, and so on );
and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence (Paragraph [0033] The query synthesis module 220 receives various components of the database query as generated by the natural language to database query translator 140 and combines them to obtain a database query. The query execution module 230 executes the database query provided by the query synthesis module 220 using the data stored in the database 160 (i.e., executing the SQL query which is generated from different components, which is the results are executed by combining the data for different components in the 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al by generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence, as taught by Zhong et al (Paragraph [0031], [0033]).
  One of the ordinary skill in the art would have been motivated to make this modification to, a natural language query may be interpreted in multiple ways and the corresponding execution of the natural language query to access data stored in a relational database  which is efficient and may retrieve the exact information that was requested as taught by Zhong et al (PAragraph [0004]).

Regarding dependent claim 2, Lee et al Zhong et al teach, the method according to claim 1. 
Lee et al further teaches, wherein the sequence to sequence model includes a model trained and obtained by: acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence (Paragraph [0039] The template selection process includes two deep learning neural networks including a candidate search network 310 and a matching network 320. A candidate set (shown in SQL templates paired with natural language text corresponding to the SQL templates. The candidate search network 310 may compare the natural language text paired with the SQL templates to the natural language input of the user input 302. The candidate search network 310 may reduce the candidate set down to a predetermined number (subset) of most-closely matching candidates (i.e. acquiring a sample set by selecting top n most relevant candidates which includes the sample natural language question and sample structured query sentence/SQL templates);
ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship between the directed acyclic graph and the structured query sentence (Paragraph [0040] In response, the matching network 320 may perform a comparison of natural language text in the SQL templates in the subset of candidates, and identify one candidate that most closely matches the user input 302 (i.e., ascertaining a sample graph corresponding to the structured query sentence/SQL template from the sample set/subset of candidates));
acquiring a sample action sequence of the ascertained sample directed acyclic graph (Paragraph [0040] The SQL template from this candidate may be selected and output to the pointer network 330 (i.e., acquiring/selecting a SQL template which is most appropriate for the user input, which has the action sequence such as SELECT, FROM, WHERE, and so on). 
and using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model (Paragraph [0041] The architecture 300 provides a deep learning approach for text-to-SQL generation which includes a combination of a template-based model and sequence-to-sequence-based model. We want to improve template-based approach so that we can mix the advantages of template based approaches with sequence to sequence based approaches. In particular, the architecture 300 extends a template-based model with one-shot learning. Furthermore, the architecture 300 can generate trained templates of SQL, but it can also adapt to a newly seen SQL query without additional training (i.e., using the sample natural language and sample action sequence such as SELECT, FROM, WHERE, and so on.as an input and output to obtain sequence to sequence model, meaning sample SQL template is used as an input for identifying a candidate for the template selection and also is an output as the selected candidate is output to the pointer network/ sequence to sequence model). 

Regarding dependent claim 4, Lee et al teaches, the method according to claim 1. 
Zhong et al further teaches, wherein the directed acyclic graph includes at least one combination of information items, and the combination of the information items includes parent node information, child node information and relationship information (Paragraph [0034] FIG. 3 illustrates the details of the processing performed by the natural language to database query translator 140, according to an embodiment. As shown in FIG. 3. The inputs to the natural language to database query translator 140 include the natural language query 320 and the database schema 320. In the example illustrated above based on CFLDraft table, the natural language query 320 is "How many CFL teams are from York College?" and the database schema 320 comprises the various columns including columns Pick number, CFL_Team, Player, Position, and College. The example output database query is "SELECT COUNT(CFL Team) FROM CFLDraft WHERE College="York"".  Also see Paragraph [0018]. (As best understood from the specification [0049] Examiner interprets parent/root nodes are natural language query node and database schema node. Child nodes are aggregator operator, a field name, a table name …and the relationship information are SELECT, FROM, WHERE, ) )

Regarding dependent claim 5, Lee et al teaches, the method according to claim 1. 
Lee further teaches, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises: ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute (Paragraph [0032], [0033] FIG. 2 illustrates a process 200 of a database detecting SQL commands based on natural language inputs in accordance with an example embodiment. Referring to FIG. 2, a user 210 may input natural language (spoken content) to a database 202. In response, the database 202 may determine a SQL command/query that can be used to access the data necessary to answer the input from the user 201. For example, in a first input 210, the user 201 asks for the population of Hawaii. In response, the database 202 determines a SQL query 212 for retrieving the answer to the input 210. Here, the SQL query 212 includes SQL syntax capable of being used to retrieve value of "POPULATION" from a table identified as "STATE" and a row of the table identified as "HAWAII." Here, the SQL query 212 includes a SELECT statement, a FROM clause, and a WHERE clause and AGGREGATOR function/operator. Other SQL syntax may also be generated by the database 202 from the natural language input including nested queries and other complex SQL syntax (i.e., the SQL statement comprises aggregator, a field name, a table name and an attribute).
Zhong et al also teaches, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises: ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute (Paragraph [0034] FIG. 3 illustrates the details of the processing performed by the natural language to database query translator 140, according to an embodiment. As shown in FIG. 3. The inputs to the natural language to database query translator 140 include the natural language query 320 and the database schema 320. In the example illustrated above based on CFLDraft table, the natural language query 320 is "How many CFL teams are from York College?" and the database schema 320 comprises the various columns including columns Pick number, CFL_Team, Player, Position, and College. The example output database query is "SELECT COUNT(CFL Team) FROM CFLDraft WHERE College="York"".  Also see Paragraph [0018] (i.e., the SQL statement comprises aggregator, a field name, a table name and an attribute).
and ascertaining a relationship between nodes in the directed acyclic graph as a second part of the structured query sentence. [0057] In an embodiment, the condition clause predictor generates the WHERE clause using a pointer decoder. However, the WHERE conditions of a query can be swapped and the query would yield the same result. For example, given a natural language query "which males are older than 18", the output database query can be either "SELECT name FROM insurance WHERE age>18 AND gender="male"" or "SELECT name FROM insurance WHERE gender="male" AND age>18". Both database queries obtain the correct execution result even though the two database queries do not match based on a string match between the two query strings. If the first database query is provided as the ground truth while training the neural network and cross entropy loss is used to supervise the training, the second database query will be wrongly penalized since it does not match the first database query based on a string match. Therefore embodiments apply reinforcement learning to learn a policy to directly optimize the expected correctness of the execution result of the database query (i.e., ascertaining a relationship between nodes is based on the reinforcement learning).

Regarding independent claim 6, Lee; Dongjun (US 20200334233 A1) teaches, An apparatus for outputting a structured query sentence, comprising: at least one processor (Fig. 5 element 520) ; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Fig 5, element 540) the operations comprising: acquiring a to-be-converted natural language sentence (Paragraph [0015] The example embodiments are directed to a system that can translate a natural language input into a structured query language (SQL) command (i.e., translating the acquired natural language sentence), also referred to herein as text-to-SQL generation); 
inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence (Paragraphs [0015], [0016] the system can generate SQL queries of unobserved templates based on a single example without additional training. The system comprises an architecture (i.e., The architecture is a combination of a template-based model (search network and matching network) and a sequence-to-sequence-based model (pointer network) as explained in [0016]) that uses a combination of deep learning neural networks. For example, a first deep learning neural network may operate on a larger set of SQL templates and reduce the set into a smaller subset. A second deep learning neural network may select one of the SQL templates from the smaller subset that most closely matches the natural language input. A pointer network/ sequence-to-sequence-based model may fill-in slots of the SQL template with content from the natural language input to create an appropriate SQL query (i.e., inputting the natural query language sentence/value into a pre-trained sequence to sequence model/ pointer network to obtain the translated SQL query which has the action sequence such as SELECT, FROM, WHERE, and so on )); 
Lee et al fails to explicitly teach, generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence.
Zhong; Victor (US 20200301925 A1) teaches, generating a directed acyclic graph according to the action sequence (Paragraph [0031] The natural language to database query translator 140 generates different components of the database query using different neural networks (Examiner interprets “generating a directed acyclic graph” as “generating different components of the database query”). In an embodiment, the natural language to database query translator 140 uses a different neural network to generate the components of a database query including the select columns, an aggregation operator, and a where clause (i.e., generating a directed acyclic graph according to the action sequence);
and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence (Paragraph [0033] The query synthesis module 220 receives various components of the database query as generated by the natural language to database query translator 140 and combines them to obtain a database query. The query execution module 230 executes the database query provided by the query synthesis module 220 using the data stored in the database 160 (i.e., executing the SQL query which is generated from different components which is generated from the based on the results are executed by combining the data for different components in the generated graph). The computing system 130 returns the result of execution of the query to the requestor of the result, for example, a client application 120 executing on a client device 110). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al by generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence, as taught by Zhong et al (Paragraph [0031], [0033]).
  One of the ordinary skill in the art would have been motivated to make this modification to, a natural language query may be interpreted in multiple ways and the corresponding execution of the natural language query to access data stored in a relational database  which is efficient and may retrieve the exact information that was requested as taught by Zhong et al (PAragraph [0004]).

Regarding dependent claim 7, Lee et al Zhong et al teach, the apparatus according to claim 6. 
Lee et al further teaches, the sequence to sequence model includes a model trained and obtained by: acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence (Paragraph [0039] The template selection process includes two deep learning neural networks including a candidate search network 310 and a matching network 320. A candidate set (shown in FIG. 3B) may be input to the candidate search network 310. The candidate set may include SQL templates paired with natural language text corresponding to the SQL templates. The candidate search network 310 may compare the natural language text paired with the SQL templates to the natural language input of the user input 302. The candidate search network 310 may reduce the candidate set down to a predetermined number (subset) of most-closely matching candidates (i.e. acquiring a sample set by selecting top n most relevant candidates which includes the sample natural language question and sample structured query sentence/SQL templates);
ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship between the directed acyclic graph and the structured query sentence (Paragraph [0040] In response, the matching network 320 may perform a comparison of natural language text in the SQL templates in the subset of candidates, and identify one candidate that most closely matches the user input 302 (i.e., ascertaining a sample graph corresponding to the structured query sentence/SQL template from the sample set/subset of candidates));
acquiring a sample action sequence of the ascertained sample directed acyclic graph (Paragraph [0040] The SQL template from this candidate may be selected and output to the pointer network 330 (i.e., acquiring/selecting a SQL template which is most appropriate for the user input, which has the action sequence such as SELECT, FROM, WHERE, and so on). 
and using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model  (Paragraph [0041] The architecture 300 provides a deep learning approach for text-to-SQL generation which includes a combination of a template-based model and sequence-to-sequence-based model. We want to improve template-based approach so that we can mix the advantages of template based approaches with sequence to sequence based approaches. In particular, the architecture 300 extends a template-based model with one-shot learning. Furthermore, the architecture 300 can generate trained templates of SQL, but it can also adapt to a newly seen SQL query without additional training (i.e., using the sample natural language and sample action sequence such as SELECT, FROM, WHERE, and so on.as an input and output to obtain sequence to sequence model, meaning sample SQL template is used as an input by identifying a candidate for the template selection and also is an output as the selected candidate is output to the pointer network/ sequence to sequence model). 

Regarding dependent claim 9, Lee et al teaches, the apparatus according to claim 6. 
Zhong et al further teaches, wherein the directed acyclic graph includes at least one combination of information items, and the combination of the information items includes parent node information, child node information and relationship  information (Paragraph [0034] FIG. 3 illustrates the details of the processing performed by the natural language to database query translator 140, according to an embodiment. As shown in FIG. 3. The inputs to the natural language to database query translator 140 include the natural language query 320 and the database schema 320. In the example illustrated above based on CFLDraft table, the natural language query 320 is "How many CFL teams are from York College?" and the database schema 320 comprises the various columns including columns Pick number, CFL_Team, Player, Position, and College. The example output database query is "SELECT COUNT(CFL Team) FROM CFLDraft WHERE College="York"".  Also see Paragraph [0018]. (As best understood from the specification [0049] Examiner interprets parent/root nodes are natural language query node and database schema node. Child nodes are aggregator operator, a field name, a table name …and the relationship information are SELECT, FROM, WHERE, ) ).

Regarding dependent claim 10, Lee et al teaches, the apparatus according to claim 6. 
Lee further teaches, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises: ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute (Paragraph [0032], [0033] FIG. 2 illustrates a process 200 of a database detecting SQL commands based on natural language inputs in accordance with an example embodiment. Referring to FIG. 2, a user 210 may input natural language (spoken content) to a database 202. In response, the database 202 may determine a SQL command/query that can be used to access the data necessary to answer the input from the user 201. For example, in a first input 210, the user 201 asks for the population of Hawaii. In response, the database 202 determines a SQL query 212 for retrieving the answer to the input 210. Here, the SQL query 212 includes SQL syntax capable of being used to retrieve value of "POPULATION" from a table identified as "STATE" and a row of the table identified as "HAWAII." Here, the SQL query 212 includes a SELECT statement, a FROM clause, and a WHERE clause and AGGREGATOR function/operator. Other SQL syntax may also be generated by the database 202 from the natural language input including nested queries and other complex SQL syntax (i.e., the SQL statement comprises aggregator, a field name, a table name and an attribute).
Zhong et al also teaches, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises: ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute (Paragraph [0034] FIG. 3 illustrates the details of the processing performed by the natural language to database query translator 140, according to an embodiment. As shown in FIG. 3. The inputs to the natural language to database query translator 140 include the natural language query 320 and the database schema 320. In the example illustrated above based on CFLDraft table, the natural language query 320 is "How many CFL teams are from York College?" and the database schema 320 comprises the various columns including columns Pick number, CFL_Team, Player, Position, and College. The example output database query is "SELECT COUNT(CFL Team) FROM CFLDraft WHERE College="York"".  Also see Paragraph [0018] (i.e., the SQL statement comprises aggregator, a field name, a table name and an attribute).
and ascertaining a relationship between nodes in the directed acyclic graph as a second part of the structured query sentence (Paragraph [0057] In an embodiment, the condition clause predictor generates the WHERE clause using a pointer decoder. However, the WHERE conditions of a query can be swapped and the query would yield the same result. For example, given a natural language query "which males are older than 18", the output database query can be either "SELECT name FROM insurance WHERE age>18 AND gender="male"" or "SELECT name FROM insurance WHERE gender="male" AND age>18". Both database queries obtain the correct execution result even though the two database queries do not match based on a string match between the two query strings. If the first database query is provided as the ground truth while training the neural network and cross entropy loss is used to supervise the training, the second database query will be wrongly penalized since it does not match the first database query based on a string match. Therefore embodiments apply reinforcement learning to learn a policy to directly optimize the expected correctness of the execution result of the database query (i.e., ascertaining a relationship between nodes is based on the reinforcement learning).

Regarding independent claim 11 Lee; Dongjun (US 20200334233 A1) teaches, a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor (Fig. 5 element 520), causes the processor to perform operations, the operations comprising: acquiring a to-be-converted natural language sentence (Paragraph [0015] The example embodiments are directed to a system that can translate a natural language input into a structured query language (SQL) command (i.e., translating the acquired natural language sentence), also referred to herein as text-to-SQL generation); 
inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence (Paragraphs [0015], [0016] the system can generate SQL queries of unobserved templates based on a single example without additional training. The system comprises an architecture (i.e., The architecture is a combination of a template-based model (search network and matching network) and a sequence-to-sequence-based model (pointer network) as explained in [0016]) that uses a combination of deep learning neural networks. For example, a first deep learning neural network may operate on a larger set of SQL templates and reduce the set into a smaller subset. A second deep learning neural network may select one of the SQL templates from the smaller subset that most closely matches the natural language input. A pointer network/ sequence-to-sequence-based model may fill-in slots of the SQL template with content from the natural language input to create an appropriate SQL query (i.e., inputting the natural query language sentence/value into a pre-trained sequence to sequence model/ pointer network to obtain the translated SQL query which has the action sequence such as SELECT, FROM, WHERE, and so on )); 
Lee et al fails to explicitly teach, generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence.
Zhong; Victor (US 20200301925 A1) teaches, generating a directed acyclic graph according to the action sequence (Paragraph [0031] The natural language to database query translator 140 generates different components of the database query using different neural networks (Examiner interprets “generating a directed acyclic graph” as “generating different components of the database query”). In an embodiment, the natural language to database query translator 140 uses a different neural network to generate the components of a database query including the select columns, an aggregation operator, and a where clause (i.e., generating a directed acyclic graph according to the action sequence);
and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence (Paragraph [0033] The query synthesis module 220 receives various components of the database query as generated by the natural language to database query translator 140 and combines them to obtain a database query. The query execution module 230 executes the database query provided by the query synthesis module 220 using the data stored in the database 160 (i.e., executing the SQL query which is generated from different components which is generated from the based on the results are executed by combining the data for different components in the generated graph). The computing system 130 returns the result of execution of the query to the requestor of the result, for example, a client application 120 executing on a client device 110). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al by generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between the directed acyclic graph and the structured query sentence, as taught by Zhong et al (Paragraph [0031], [0033]).
  One of the ordinary skill in the art would have been motivated to make this modification to, a natural language query may be interpreted in multiple ways and the corresponding execution of the natural language query to access data stored in a relational database  which is efficient and may retrieve the exact information that was requested as taught by Zhong et al (PAragraph [0004]).

Regarding dependent claim 12, Lee et al Zhong et al teach, the non-transitory computer readable medium according to claim 11. 
Lee et al further teaches, the sequence to sequence model includes a model trained and obtained by: acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence (Paragraph [0039] The template selection process includes two deep learning neural networks including a candidate search network 310 and a matching network 320. A candidate set (shown in FIG. 3B) may be input to the candidate search network 310. The candidate set may include SQL templates paired with natural language text corresponding to the SQL templates. The candidate search network 310 may compare the natural language text paired with the SQL templates to the natural language input of the user input 302. The candidate search network 310 may reduce the candidate set down to a predetermined number (subset) of most-closely matching candidates (i.e. acquiring a sample set by selecting top n most relevant candidates which includes the sample natural language question and sample structured query sentence/SQL templates);
ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship between the directed acyclic graph and the structured query sentence (Paragraph [0040] In response, the matching network 320 may perform a comparison of natural language text in the SQL templates in the subset of candidates, and identify one candidate that most closely matches the user input 302 (i.e., ascertaining a sample graph corresponding to the structured query sentence/SQL template from the sample set/subset of candidates));
acquiring a sample action sequence of the ascertained sample directed acyclic graph (Paragraph [0040] The SQL template from this candidate may be selected and output to the pointer network 330 (i.e., acquiring/selecting a SQL template which is most appropriate for the user input, which has the action sequence such as SELECT, FROM, WHERE, and so on). 
and using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model (Paragraph [0041] The architecture 300 provides a deep learning approach for text-to-SQL generation which includes a combination of a template-based model and sequence-to-sequence-based model. We want to improve template-based approach so that we can mix the advantages of template based approaches with sequence to sequence based approaches. In particular, the architecture 300 extends a template-based model with one-shot learning. Furthermore, the architecture 300 can generate trained templates of SQL, but it can also adapt to a newly seen SQL query without additional training (i.e., using the sample natural language and sample action sequence such as SELECT, FROM, WHERE, and so on.as an input and output to obtain sequence to sequence model, meaning sample SQL template is used as an input by identifying a candidate for the template selection and also is an output as the selected candidate is output to the pointer network/ sequence to sequence model). 

Regarding dependent claim 14, Lee et al teaches, the non-transitory computer readable medium according to claim 11. 
Zhong et al further teaches, wherein the directed acyclic graph includes at least one combination of information items, and the combination of the information items includes parent node information, child node information and relationship information (Paragraph [0034] FIG. 3 illustrates the details of the processing performed by the natural language to database query translator 140, according to an embodiment. As shown in FIG. 3. The inputs to the natural language to database query translator 140 include the natural language query 320 and the database schema 320. In the example illustrated above based on CFLDraft table, the natural language query 320 is "How many CFL teams are from York College?" and the database schema 320 comprises the various columns including columns Pick number, CFL_Team, Player, Position, and College. The example output database query is "SELECT COUNT(CFL Team) FROM CFLDraft WHERE College="York"".  Also see Paragraph [0018]. (As best understood from the specification [0049] Examiner interprets parent/root nodes are natural language query node and database schema node. Child nodes are aggregator operator, a field name, a table name …and the relationship information are SELECT, FROM, WHERE, ) ).

Regarding dependent claim 15, Lee et al teaches, the non-transitory computer readable medium according to claim 11. 
Lee further teaches, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises: ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute (Paragraph [0032], [0033] FIG. 2 illustrates a process 200 of a database detecting SQL commands based on natural language inputs in accordance with an example embodiment. Referring to FIG. 2, a user 210 may input natural language (spoken content) to a database 202. In response, the database 202 may determine a SQL command/query that can be used to access the data necessary to answer the input from the user 201. For example, in a first input 210, the user 201 asks for the population of Hawaii. In response, the database 202 determines a SQL query 212 for retrieving the answer to the input 210. Here, the SQL query 212 includes SQL syntax capable of being used to retrieve value of "POPULATION" from a table identified as "STATE" and a row of the table identified as "HAWAII." Here, the SQL query 212 includes a SELECT statement, a FROM clause, and a WHERE clause and AGGREGATOR function/operator. Other SQL syntax may also be generated by the database 202 from the natural language input including nested queries and other complex SQL syntax (i.e., the SQL statement comprises aggregator, a field name, a table name and an attribute);
Zhong et al also teaches, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises: ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute (Paragraph [0034] FIG. 3 illustrates the details of the processing performed by the natural language to database query translator 140, according to an embodiment. As shown in FIG. 3. The inputs to the natural language to database query translator 140 include the natural language query 320 and the database schema 320. In the example illustrated above based on CFLDraft table, the natural language query 320 is "How many CFL teams are from York College?" and the database schema 320 comprises the various columns including columns Pick number, CFL_Team, Player, Position, and College. The example output database query is "SELECT COUNT(CFL Team) FROM CFLDraft WHERE College="York"".  Also see Paragraph [0018] (i.e., the SQL statement comprises aggregator, a field name, a table name and an attribute).
and ascertaining a relationship between nodes in the directed acyclic graph as a second part of the structured query sentence (Paragraph [0057] In an embodiment, the condition clause predictor generates the WHERE clause using a pointer decoder. However, the WHERE conditions of a query can be swapped and the query would yield the same result. For example, given a natural language query "which males are older than 18", the output database query can be either "SELECT name FROM insurance WHERE age>18 AND gender="male"" or "SELECT name FROM insurance WHERE gender="male" AND age>18". Both database queries obtain the correct execution result even though the two database queries do not match based on a string match between the two query strings. If the first database query is provided as the ground truth while training the neural network and cross entropy loss is used to supervise the training, the second database query will be wrongly penalized since it does not match the first database query based on a string match. Therefore embodiments apply reinforcement learning to learn a policy to directly optimize the expected correctness of the execution result of the database query (i.e., ascertaining a relationship between nodes is based on the reinforcement learning).

4. 	Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Dongjun (US 20200334233 A1) in view of Zhong; Victor (US 20200301925 A1) and in further view of Crawford; Stuart L (US 20090064053 A1).

Regarding dependent claim 3, Lee et al Zhong et al teach, the method according to claim 1. 
Lee et al Zhong et al fails to explicitly teach, wherein the generating a directed acyclic graph according to the action sequence comprises: generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence.
Crawford; Stuart L (US 20090064053 A1) teaches, wherein the generating a directed acyclic graph according to the action sequence comprises: generating, based on a shift-reduce algorithm (i.e., shift-reduce algorithm is an efficient bottom-up parsing method), the directed acyclic graph according to the action sequence (Paragraph [0103] FIG. 3 provides another representation of decision tree 200. The logic structure labeled 300 can also be referred to as an exception-based directed acyclic graph ("EDAG"). EDAGs are node and link structures that can represent decision logic. [0105] For each node on a path, if the premise (if any) is TRUE then the conclusion (if any) is noted for that path, replacing any previous conclusion noted for the path. [0106] A path is traced until a premise fails to hold, or an action node is reached. [0107] When a path has been traced, any conclusion noted is asserted. [0134] A user can also generate "action graphs." An action graph represents a set of nodes connected by links that visually describe the population subset that is assigned a particular action by the decision logic. An action graph allows the analyst to see and understand the conditions for assigning one of the decision logic's actions in isolation from the conditions for assigning all the other decision logic's actions. Often the decision logic is very complex, as a result, it can be helpful to focus on only a portion of that logic. Action graphs can be used to subdivide the logic according to the action assigned. In other words, the user can just examine the logic corresponding to a subset of the population that is assigned a particular action, and while doing so, can ignore all the members of the population that are assigned other actions (i.e., directed acyclic graph is generated according on the actions). [0143] In other variations, the software module responsible for paths selection can parse the tree starting from the action node. In this example, the software module will iterate through all paths that lead from the selected action node to one or more root nodes. This type of parsing can be referred to as "bottom-up." (i.e., directed acyclic graph is generated according on the actions which is based on shift-reduce algorithm/bottom-up parsing method).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al Zhong et al by generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence, as taught by Crawford et al (Paragraph [00143]).
  One of the ordinary skill in the art would have been motivated to make this modification to, generating directed acyclic graph based on shift-reduce algorithm/bottom-up parsing method as taught by (Paragraph [00143]) in order to make the attribute computation easy.

Regarding dependent claim 8, Lee et al Zhong et al teach, the apparatus according to claim 6. 
Lee et al Zhong et al fails to explicitly teach, wherein the generating a directed acyclic graph according to the action sequence comprises: generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence. 
Crawford; Stuart L (US 20090064053 A1) teaches, wherein the generating a directed acyclic graph according to the action sequence comprises: generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence (Paragraph [0103] FIG. 3 provides another representation of decision tree 200. The logic structure labeled 300 can also be referred to as an exception-based directed acyclic graph ("EDAG"). EDAGs are node and link structures that can represent decision logic. [0105] For each node on a path, if the premise (if any) is TRUE then the conclusion (if any) is noted for that path, replacing any previous conclusion noted for the path. [0106] A path is traced until a premise fails to hold, or an action node is reached. [0107] When a path has been traced, any conclusion noted is asserted. [0134] A user can also generate "action graphs." An action graph represents a set of nodes connected by links that visually describe the population subset that is assigned a particular action by the decision logic. An action graph allows the analyst to see and understand the conditions for assigning one of the decision logic's actions in isolation from the conditions for assigning all the other decision logic's actions. Often the decision logic is very complex, as a result, it can be helpful to focus on only a portion of that logic. Action graphs can be used to subdivide the logic according to the action assigned. In other words, the user can just examine the logic corresponding to a subset of the population that is assigned a particular action, and while doing so, can ignore all the members of the population that are assigned other actions (i.e., directed acyclic graph is generated according on the actions). [0143] In other variations, the software module responsible for paths selection can parse the tree starting from the action node. In this example, the software module will iterate through all paths that lead from the selected action node to one or more root nodes. This type of parsing can be referred to as "bottom-up." (i.e., directed acyclic graph is generated according on the actions which is based on shift-reduce algorithm/bottom-up parsing method).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al Zhong et al by generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence, as taught by Crawford et al (Paragraph [00143]).
  One of the ordinary skill in the art would have been motivated to make this modification to, generating directed acyclic graph based on shift-reduce algorithm/bottom-up parsing method as taught by (Paragraph [00143]) in order to make the attribute computation easy.

Regarding dependent claim 13, Lee et al Zhong et al teach, the non-transitory computer readable medium according to claim 11. 
Lee et al Zhong et al fails to explicitly teach, wherein the generating a directed acyclic graph according to the action sequence comprises: generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence.
Crawford; Stuart L (US 20090064053 A1) teaches, wherein the generating a directed acyclic graph according to the action sequence comprises: generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence (Paragraph [0103] FIG. 3 provides another representation of decision tree 200. The logic structure labeled 300 can also be referred to as an exception-based directed acyclic graph ("EDAG"). EDAGs are node and link structures that can represent decision logic. [0105] For each node on a path, if the premise (if any) is TRUE then the conclusion (if any) is noted for that path, replacing any previous conclusion noted for the path. [0106] A path is traced until a premise fails to hold, or an action node is reached. [0107] When a path has been traced, any conclusion noted is asserted. [0134] A user can also generate "action graphs." An action graph represents a set of nodes connected by links that visually describe the population subset that is assigned a particular action by the decision logic. An action graph allows the analyst to see and understand the conditions for assigning one of the decision logic's actions in isolation from the conditions for assigning all the other decision logic's actions. Often the decision logic is very complex, as a result, it can be helpful to focus on only a portion of that logic. Action graphs can be used to subdivide the logic according to the action assigned. In other words, the user can just examine the logic corresponding to a subset of the population that is assigned a particular action, and while doing so, can ignore all the members of the population that are assigned other actions (i.e., directed acyclic graph is generated according on the actions). [0143] In other variations, the software module responsible for paths selection can parse the tree starting from the action node. In this example, the software module will iterate through all paths that lead from the selected action node to one or more root nodes. This type of parsing can be referred to as "bottom-up." (i.e., directed acyclic graph is generated according on the actions which is based on shift-reduce algorithm/bottom-up parsing method).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al Zhong et al by generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence, as taught by Crawford et al (Paragraph [00143]).
  One of the ordinary skill in the art would have been motivated to make this modification to, generating directed acyclic graph based on shift-reduce algorithm/bottom-up parsing method as taught by (Paragraph [00143]) in order to make the attribute computation easy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164